Case: 18-30233   Document: 00514631611   Page: 1   Date Filed: 09/06/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                             No. 18-30233                    September 6, 2018
                                                               Lyle W. Cayce
                                                                    Clerk


CLAY LANDIS RIGGS,

                                      Plaintiff−Appellant,

versus

CRAWFORD JORDAN; SHERIFFS DEPARTMENT WINN PARISH;
JACKSON PARISH CORRECTIONAL CENTER; HERMAN CASSTETE;
KEITH GATES; STATE OF LOUISIANA;
8TH JUDICIAL DISTRICT COURT;
JUDGE 8TH JUDICIAL DISTRICT COURT; TIMMY DUCOTE;
ROBERT BANNON; JEREMY UNDERWOOD; JUDGE UNKNOWN DERR;
STEVEN D. CREWS; R. CHRISTOPHER NEVILS; JUSTIN KEITH GATES,

                                      Defendants−Appellees.




              Appeal from the United States District Court
                 for the Western District of Louisiana
                            No. 3:17-CV-473
     Case: 18-30233      Document: 00514631611        Page: 2     Date Filed: 09/06/2018


                                     No. 18-30233



Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *

      Clay Riggs moves to proceed in forma pauperis (“IFP”) on appeal of the
partial judgment dismissing his claims against certain defendants. We do not
have jurisdiction to review the partial judgment. See Brown v. Miss. Valley
State Univ., 311 F.3d 328, 331 (5th Cir. 2002). Accordingly, the appeal is
DISMISSED for want of jurisdiction, and the motion to proceed IFP is
DENIED.




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                            2